Order entered August 14, 2019




                                                      In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                              No. 05-19-00676-CR

                                         EX PARTE JOHN RIVELLO

                             On Appeal from the Criminal District Court No. 5
                                          Dallas County, Texas
                                 Trial Court Cause No. WX19-00076-L

                                                    ORDER
              There is no written order in the clerk’s record denying appellant’s pretrial writ

      application. It appears appellant is appealing from the trial court’s oral pronouncement and a

      docket sheet entry denying relief. A court of appeals has no jurisdiction over an appeal absent a

      written judgment or appealable order. See TEX. R. APP. P. 25.2(a)(2), 26.2(a); Abbott v. State,

      271 S.W.3d 694, 697 (Tex. Crim. App. 2008); State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—

      Dallas 1999, no pet.) (holding that docket sheet entries do not constitute written orders).1

              We ORDER the Dallas County District Clerk to file, within TEN DAYS of the date of

      this order, either a supplemental clerk’s record containing the trial court’s written order denying

      appellant’s application for writ of habeas corpus or else a letter stating that the trial court has not

      entered a written order denying relief on the writ application.

1
    But see In re Yamaha Golf-Car Company, No. 05-19-00292-CV, 2019 WL 1512578 (Tex. App.—Dallas Apr. 8, 2019,
      orig. proceeding) (mem. op.) and Swart v. Morales, No. 05-18-01229-CV, 2019 WL 1552453 (Tex. App.—Dallas
      Apr. 10, 2019, no pet.) (mem. op.).
           If no written order denying relief is filed within THIRTY DAYS of the date of this

order, the Court will dismiss this appeal for want of jurisdiction.

           The Court DIRECTS the Clerk of the Court to transmit a copy of this order, by

electronic transmission, to Felicia Pitre, Dallas County District Clerk; and to counsel for all

parties.




                                                      /s/     CORY L. CARLYLE
                                                              JUSTICE




                                                –2–